                     No. 6:20-cr-00056-1

                  United States of America
                             v.
                 Sabrian Shunte Alexander


                           ORDER

    This criminal action was referred to United States Magis-
trate Judge K. Nicole Mitchell for administration of a guilty
plea under Federal Rule of Criminal Procedure 11. The mag-
istrate judge conducted a hearing in the form and manner pre-
scribed by Rule 11 and issued findings of fact and recommen-
dation on guilty plea. Doc. 34. The magistrate judge recom-
mended that the court accept defendant’s guilty plea and ad-
judge defendant guilty on count one of the indictment. De-
fendant waived his right to object to the magistrate judge’s
findings.
   The court hereby accepts the findings of fact and recom-
mendation on guilty plea of the United States Magistrate
Judge. The court also accepts defendant’s plea but defers ac-
ceptance of the plea agreement until after review of the
presentence report.
    In accordance with defendant’s guilty plea, the court finds
defendant Sabrian Shunte Alexander guilty of count one of
the indictment, charging a violation of 18 U.S.C. § 922(g)(1) -
Felon in Possession of a Firearm.
                       So ordered by the court on April 30, 2021.



                                   J. C AMPBELL B ARK ER
                                 United States District Judge
